E. L. REID,                      )
                                 )    Davidson Chancery
    Plaintiff/Appellant,         )    No. 96-26-II
                                 )
VS.                              )
                                 )
GOVERNOR DON SUNDQUIST, et. al., )    Appeal No.
                                 )    01A01-9709-CH-00494
    Defendants/Appellees.        )


               IN THE COURT OF APPEALS OF TENNESSEE
                                                      FILED
                          AT NASHVILLE
                                                   February 27, 1998

                                               Cecil W. Crowson
      APPEAL FROM THE CHANCERY COURT OF DAVIDSON COUNTY
                    AT NASHVILLE, TENNESSEE   Appellate Court Clerk

              HONORABLE CAROL L. McCOY, CHANCELLOR




E. L. Reid, #203343
N.W.C.C.
Route 1, Box 660
Tiptonville, TN 38079
ATTORNEY FOR PLAINTIFF/APPELLANT


Sohnia W. Hong, #17415
Assistant Attorney General
426 Fifth Avenue North
Nashville, TN 37243-0488
ATTORNEY FOR DEFENDANTS/APPELLEES


                MODIFIED, AFFIRMED AND REMANDED.



                                 HENRY F. TODD
                                 PRESIDING JUDGE, MIDDLE SECTION




CONCUR:

BEN H. CANTRELL, JUDGE
WALTER W. BUSSART, JUDGE
E. L. REID,                      )
                                 )                     Davidson Chancery
    Plaintiff/Appellant,         )                     No. 96-26-II
                                 )
VS.                              )
                                 )
GOVERNOR DON SUNDQUIST, et. al., )                     Appeal No.
                                 )                     01A01-9709-CH-00494
    Defendants/Appellees.        )



                                     OPINION

       The petitioner, E. L. Reid, has appealed from a judgment of the Trial Court entered on

August 13, 1996, dismissing his petition for review of the results of two disciplinary hearings before

an administrative board of the State Department of Correction.



       Appellant submits thirteen “issues” which are essentially inquiries regarding disciplinary

rules of the Department of Correction.



       In reality, the sole issue which this appeal presents is whether the Trial Court erred in

dismissing appellant’s petition for review. Although some of the defendants were dismissed because

they were not proper parties, the dispositive issue as to all defendants is whether the petition, filed

on January 4, 1996, was timely. Its prayer is for relief from an order of a disciplinary board, but the

date of said order and the identification of the board is not stated in the petition. Attached to the

petition is a copy of a letter from the warden of the prison where petitioner is confined, dated June

16, 1995, and denying petitioner’s appeal in respect to discipline received. This will be taken as the

final order of the administrative authority. The petition for review was filed in the Trial Court on

January 4, 1996, over six months after the administrative order.



       The defendant, Governor Don Sundquist, Donal Campbell, Warden Morgan moved to

dismiss for failure to state a claim for which relief can be granted. The memorandum of law

mentioned in the motion is not included in this record.




                                                 -2-
       The Trial Court sustained the defendant’s motion to dismiss and dismissed the petition with

prejudice. The order of the Trial Court waived costs in that court without stating the legal authority

for doing so.



       Warden Robert Conley adopted the motion to dismiss of other defendants and was dismissed

on November 16, 1996.



       TCA § 27-9-102 provides that judicial review of administrations must be sought within 60

days after final administrative action. Petitioner waited six months to file his petition. It was

properly dismissed.



       Petitioner asserts that his constitutional rights to due process were violated. However, the

United States Supreme Court has held that procedural regulations promulgated for the conduct of

disciplinary proceedings do not endow prisoners with a liberty interest which entitles them to the

protections of due process in those proceedings. Sandin v. Conner, 515 U.S. 472, 115 S. Ct. 2293, 132
L. Ed. 2d 418 (1995).



       In Sandin, Mr. Conner complained that he was found guilty of misbehavior and sentenced

to thirty days of disciplinary segregation without the opportunity to present witnesses in his own

defense. The Court found that the punishment imposed was within the normal incidents of prison

life, and that it is only where the punishment “imposes a typical and significant hardship on the

inmate in relation to the ordinary incidents of prison life” that such a liberty interest might arise.



       In the present case, Mr. Reid was found guilty of two charges of possession of a deadly

weapon, and ten days of punitive segregation was imposed for each disciplinary infraction, for a total

of twenty days. Mr. Reid claimed that he was innocent of the charges, and that he was the victim

of a conspiracy by correctional officials to prevent him from pursuing a remedy for the abuse that

he has been subjected to in prison. The question of the alleged abuse is not before this court, but



                                                  -3-
insofar as Mr. Reid’s appeal is based upon lack of due process in disciplinary proceedings, it is clear

that the trial court did not err in dismissing that claim.



        The judgment of the Trial Court is modified to adjudge all costs against the petitioner. As

modified, the judgment is affirmed. Costs of this appeal are taxed against the appellant. The cause

is remanded to the Trial Court for entry and enforcement of the modified judgment.


                   MODIFIED, AFFIRMED AND REMANDED



                                        ___________________________________
                                        HENRY F. TODD
                                        PRESIDING JUDGE, MIDDLE SECTION



CONCUR:


_____________________________
BEN H. CANTRELL, JUDGE


_____________________________
WALTER W. BUSSART, JUDGE




                                                -4-